                                          Case 4:19-cv-05664-HSG Document 29 Filed 08/27/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                              NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     NAMON TAYLOR,                                     Case No. 19-cv-05664-HSG
                                   8                    Petitioner,                        ORDER GRANTING ADDITIONAL
                                                                                           EXTENSION OF TIME TO FILE
                                   9               v.                                      TRAVERSE
                                  10     GEORGE JAIME,                                     Re: Dkt. No. 28
                                  11                    Respondent.

                                  12
Northern District of California
 United States District Court




                                  13          On August 25, 2020, the Court granted petitioner’s request for an extension of time to file
                                  14   his traverse. Dkt. No. 28. Due to a typographical error, the Court entered an incorrect deadline.
                                  15   The filing deadline of August 25, 2020 is vacated. Petitioner shall file his traverse by September
                                  16   25, 2020.
                                  17

                                  18          IT IS SO ORDERED.
                                  19   Dated: 8/27/2020
                                  20                                                   ______________________________________
                                                                                       HAYWOOD S. GILLIAM, JR.
                                  21                                                   United States District Judge
                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
